[offer_letterxavixmuchnic001.jpg]
February 11, 2020 Dear Avi, We're happy to extend an offer of employment for the
position of Chief Product Officer at Shutterstock Inc. ("Shutterstock" or
“Company”). Congratulations! You will be based in our New York, New York office
at 350 Fifth Avenue, 21st Floor , New York, New York 10118 and your start date
will be March 9, 2020 unless a different start date is selected and agreed to by
you and the Company. This offer is contingent upon your written consent to, and
the satisfactory completion of a background check and verification of your
employment eligibility to work in the United States and your execution of
Shutterstock’s Employee Confidentiality Agreement. Your employment will be
"at-will", meaning that Shutterstock and you each have the right to end the
employment relationship at any time, without reason or notice. You will be
required to comply with and consent to all policies and procedures applicable to
Shutterstock employees. The job responsibilities will be as described in our
interview process but are subject to change as necessary, and as directed. Your
pre-tax annual salary (Base Salary) will be $400,000.00 per year, paid bi-weekly
at a rate of $15,384.62 minus appropriate withholding taxes and deductions.
There are 26 pay periods annually. For 2020 (and for each year thereafter that
you remain employed by Company), you will be eligible to be considered for an
annual discretionary cash bonus of 0% to 50% of your Base Salary (less all
applicable taxes and deductions). Bonus payments will be prorated in an amount
proportional to the length of time you are employed by Shutterstock during the
applicable calendar year. The determination of bonus payments will be based on
the achievement of certain objective or subjective criteria established by, and
in the sole discretion of the Company. Further, payment of any bonus is subject
to you (i) being employed by Shutterstock at the time of payment and (ii) not
having submitted a resignation or received notification of termination of
employment on or prior to the date that such bonus is paid. Subject to the
approval of the Board of Directors (the “Board”) or the Compensation Committee
of the Board (the “Committee”), as applicable, the Company shall grant you
restricted stock units of the Company’s common stock in an amount equal to the
fair market value of $400,000 (the “RSU Award”). The number of RSUs granted to
you will be determined by dividing the fair market value of the RSU Award by the
average of the Company’s closing price for a share of our common stock during
the 30-day period ending on the date immediately prior to the Grant Date (as
defined below), rounded down to the nearest whole number of shares. The RSU
Award shall be granted on or after, but in all events by no later than the first
business day of the calendar month next following, the Start Date, at the
discretion of the Board, the Committee or a delegate (the “Grant Date”), and
shall be settled in shares of Company common stock. The RSU Award will be
subject to the terms, definitions and provisions of the Company’s Amended and
Restated 2012 Omnibus Equity Incentive Plan (the “Equity Plan”) and the
restricted stock unit agreement by and between you and the Company (the “RSU
Agreement”), both of which documents are incorporated herein by reference.



--------------------------------------------------------------------------------



 
[offer_letterxavixmuchnic002.jpg]
Except as otherwise expressly provided in this Agreement, the RSU Award shall
vest and become payable as to thirty-three percent (33%) of the shares subject
to the RSU Award on each of the first two (2) anniversaries of the first of the
month in which the RSU Award was granted (“Vest From Date”) and thirty- four
(34%) on the third anniversary of the Vest From Date, in each case subject to
you continuing to provide Services (as defined in the Equity Plan) to the
Company through the relevant vesting dates. You will be eligible for future
awards under the Equity Plan, as determined in the sole discretion of the
Company and/or the Committee, which award will be subject to the terms and
conditions, including any vesting conditions, as set forth in the applicable
award agreement. Subject to the approval of the Board or the Committee, as
applicable, the Company shall grant you performance restricted stock units
(“PSUs”) of the Company’s common stock as set forth herein in an amount equal to
the fair market value of $400,000 (the “PSU Award”). The number of PSUs granted
to you will be determined by dividing the fair market value of the PSU Award by
the average of the Company’s closing price for a share of our common stock
during the 30-day period ending on the date immediately prior to the Grant Date,
rounded down to the nearest whole number of shares. The PSUs will vest, if at
all, over a three-year performance and service period based on the achievement
of targets and completion of service requirements, consistent with those
performance targets and service requirements applicable to other similar PSU
awards being granted contemporaneously to other employees of the Company to be
established and approved by the Company’s Board, Committee or a delegate, as
applicable in its sole discretion, prior to March 31, 2020. Any vested PSUs will
be settled in shares of Company common stock. The PSU Award will be subject to
the terms, definitions and provisions of the Equity Plan and the performance
restricted stock unit agreement (“PSU Award Agreement”) by and between you and
the Company and, vesting shall be subject to you continuing to provide Services
(as defined in the Equity Plan) to the Company through the relevant target
achievement dates and any applicable service requirements. If the Company
terminates your employment for any reason other than for Cause during the period
that you serve as Chief Product Officer, you will receive continuing payments of
severance pay at a rate equal to your Base Salary, as then in effect, for a
period of six (6) months, less all required tax withholdings and other
applicable deductions (the “Severance Payment”), which will be paid in
accordance with the Company’s regular payroll procedures; provided, however,
that any Severance Payment made hereunder is subject to you signing and not
revoking a separation agreement and release of claims in a form acceptable to
the Company. You will be eligible for 21 days of paid time off per year
(accruing at 1.75 days per month), in addition to company paid holidays. Your
use of paid time off shall at all times be subject to the Company’s applicable
policies, which will be provided to you at the start of your employment, and
applicable law. You and your qualifying dependents will be eligible to
participate in the employee benefit plans offered by Shutterstock and generally
made available to similarly situated employees of the Company. The Company
reserves the right to cancel or change the employee benefit plans and programs
it offers to its employees at any time. This letter agreement is intended to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, to the extent applicable. To the extent that any provision in
this letter is



--------------------------------------------------------------------------------



 
[offer_letterxavixmuchnic003.jpg]
ambiguous as to its compliance with Section 409A, the provision will be read in
such a manner so that all payments hereunder will comply with Section 409A, to
the extent Section 409A applies. We look forward to welcoming you to
Shutterstock, Avi! Please indicate your consent to the foregoing terms of
employment by electronically signing below. CONSENTED TO AND AGREED: _/s/
Abraham Muchnick__________________ __February 11, 2020__________ Avi Muchnick
Date



--------------------------------------------------------------------------------



 